Citation Nr: 0716891	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cardiovascular 
disorder manifested by a heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

According to the DD Form 214, Report of Separation from the 
Armed Forces of the United States (DD 214), the veteran 
served on active military duty with the United States Air 
Force from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO denied the 
issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a cardiovascular disorder 
manifested by a heart murmur.  

Previously, in April 1990, the veteran had filed a claim for 
service connection for bilateral hearing loss.  However, 
because the veteran failed to submit information requested by 
the RO pursuant to its attempt to reconstruct unavailable 
military records from secondary sources, the agency 
determined that he had, in effect, abandoned his claim.  
38 C.F.R. § 3.158.  Consequently, the veteran's current claim 
for service connection for bilateral hearing loss will be 
considered on a de novo basis.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  





REMAND

Throughout the current appeal, the veteran has asserted that 
he has hearing loss and occasional tinnitus as a result of 
his military service.  See, e.g., hearing transcript (T.) 
at 2-6, 10-12.  Specifically, the veteran maintains that his 
in-service responsibilities as a B-26 and B-45 tail gunner 
exposed him to extreme noise, which, in turn, caused him to 
develop bilateral hearing loss and tinnitus.  See, e.g., 
T. at 2-6.  According to the veteran's recent testimony, he 
spent the majority of his time as a tail gunner without using 
hearing protection.  T. at 5.  The veteran reports that he 
first began to experience a noticeable degree of hearing loss 
in the mid-1970s and has had occasional tinnitus for many 
years.  T. at 6, 10-11.  Additionally, the veteran maintains 
that he developed a heart murmur during basic training and 
that this condition has now resulted in other heart and 
circulatory problems.  See, e.g., T. at 12-16.  

The DD 214 indicates that the veteran served as a basic 
airman in the United States Air Force.  Although a few other 
service personnel records are included in the veteran's 
claims folder, the documents do not provide more specific 
information concerning the veteran's in-service 
responsibilities.  Accordingly, a remand is necessary for 
purposes of attempting to obtain any additional service 
personnel records that may be available.  

According to information received from the National Personnel 
Records Center (NPRC) in the early 1990's, the veteran's 
medical records cannot be located and are presumed to have 
been destroyed in the 1973 fire at that facility.  In cases 
involving missing or unavailable service medical records, VA 
is under a heightened duty to assist the veteran with respect 
to the processing of his claim.  VA's heightened duty 
consists of "consider[ing] the applicability of the benefit 
of the doubt rule, . . . assist[ing] the claimant in 
developing the claim, and . . . explain[ing] its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

During the current appeal, and specifically in May 2002, the 
VA regional office (RO) again requested any available service 
medical records and, in the alternative, sick/morning 
reports.  In June 2002, the NPRC responded that additional 
information was needed for responding to the request, 
including the complete organizational unit to which the 
veteran had been assigned.  The RO provided this information 
in February 2003.  Based on a review of the record, it is 
unclear whether a response was ever received from the NPRC.  
While some cryptic notes are handwritten on a print-out dated 
June 9, 2003, the meaning of the notes is unknown.  Because 
the record has not been adequately documented with respect to 
the efforts made to obtain any available service medical 
records, an additional attempt needs to be made on remand to 
obtain any such records and sick/morning reports.  If the 
requested documents are not available, a formal finding will 
need to be made with respect to the unavailability of the 
veteran's service medical records.  

Additionally, pursuant to the veteran's abandoned claim for 
service connection for bilateral hearing loss (which he had 
filed in April 1990), the RO, in July 1990, notified the 
veteran of the likely destruction of his service medical 
records in the July 1973 fire at the Records Processing 
Center in St. Louis, Missouri.  In the July 1990 letter, the 
RO also informed the veteran of his opportunity to submit 
alternative sources for his service medical records.  
Importantly, however, the letter does not include all such 
alternative sources which are currently listed in VBA's 
Adjudication Procedure Manual.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part III, Subpart iii, Chapter 2, 
Section E at 27.  Furthermore, during the current appeal, and 
specifically in an April 2002 letter, the RO simply informed 
the veteran of his opportunity to submit "any service 
medical records or other military records or documents which 
show treatment or information about the disabilities . . . 
[he is] claiming."  Importantly, the Court has held that VA 
is responsible for adequately advising the appellant of the 
alternative forms of information and evidence that he/she 
could use to establish his/her claim.  Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005).  On remand, 
therefore, the veteran must be notified of the types of 
alternative documents and sources that might be substituted 
for his missing and/or unavailable service medical records 
for purposes of deciding his service connection claims. 

With regard to the hearing loss and tinnitus claims in 
particular, the Board notes that, at the May 2006 personal 
hearing, the veteran testified that he first received 
treatment for his hearing loss 20-25 years ago and that he 
was fitted for his first hearing aid when he was in his 50's.  
T. at 6-8.  According to the veteran's testimony, this early 
audiological treatment was rendered by private medical 
personnel.  T. at 7-8.  Importantly, these records are not 
included in the veteran's claims folder.  Thus, on remand, an 
effort must be made to procure any private post-service 
audiological treatment and evaluation records that may be 
available.  

Specifically with regard to the cardiovascular claim, the 
Board notes that, at the May 2006 personal hearing, the 
veteran testified that he underwent his first heart surgery 
in 1991.  T. at 14-15.  In addition, he reported having 
undergone a stress test in the early 1980s.  T. at 15.  These 
records also are not included in the veteran's claims folder.  
On remand, therefore, an effort must be made to obtain any of 
these private post-service cardiovascular treatment records 
that may be available.  

The veteran also reports that he his currently receiving 
treatment for the conditions for which service connection is 
being claimed at the VA Medical Center (VAMC) in Dallas, 
Texas, and the VA Outpatient Clinic (VAOPC) in Fort Worth.  
T. at 9-10.  Importantly, these records are not included in 
the veteran's claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (in which the Court held that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).  On remand, therefore, an attempt should be made to 
obtain any such reports which may be available.  

Finally, at an October 2003 VA audiological examination, the 
examiner diagnosed bilateral high frequency sensorineural 
hearing loss as well as bilateral occasional tinnitus with 
infrequent occurrences and very brief duration.  An opinion 
was expressed that "it is less likely than not that the 
veteran's current hearing loss and tinnitus are related to 
his military service."  Importantly, however, the examiner 
based his conclusion, at least in part, on the absence of 
available service medical records.  Given that sufficient 
efforts had not been first made to obtain any available or 
alternative sources of in-service records, the examination 
was prematurely provided to the veteran.  Accordingly, an 
additional audiological examination must be provided on 
remand after further evidentiary development efforts have 
been first completed.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  An additional attempt needs to be 
made to obtain any available service 
medical records and sick/morning 
reports from the NPRC in this 
apparently fire-related case.  If such 
records are not available, a formal 
finding will need to be made with 
respect to the unavailability of the 
veteran's service medical records, 
including documenting all of the 
efforts that have been made to obtain 
them.  

2.  The AOJ should attempt to obtain 
the veteran's service personnel 
records.  If any such records are not 
available, appropriate documentation of 
the unavailability of the records 
should be made.  

3.  The veteran should be notified of 
the types of alternative documents and 
sources of information that might be 
substituted for his missing and/or 
unavailable service medical records for 
purposes of determining his service 
connection claims.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E 
at 27.  An appropriate period of time 
should be allowed for the veteran to 
respond and/or submit additional 
evidence.  

4.  The veteran should be requested to 
provide a list (including names, dates 
and addresses) of all non-VA health 
care providers who have provided 
medical treatment for hearing loss, 
tinnitus, or cardiovascular disease 
since his separation from service in 
March 1956.  Of particular interest is 
the name of the individual who first 
provided audiological treatment to the 
veteran approximately 20 to 25 years 
ago, and the individual who first fit 
him for hearing aids (during his 50's).  
An attempt should be made to obtain 
records from all identified sources.  

5.  An attempt should be made to obtain 
the records of cardiovascular treatment 
received from Dr. Richard Hutchison 
since the early 1980s, as well as the 
surgeon who performed the veteran's 
first heart surgery in 1991.  

6.  All records of treatment received 
by the veteran for hearing loss, 
tinnitus, and cardiovascular disease 
from the Dallas VAMC and Fort Worth 
VAOPC from March 1956 to the present 
should be obtained and associated with 
the claims file.  

7.  Following the completion of the 
above development, the veteran should 
be afforded an additional audiology 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss and tinnitus conditions.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies determined to be 
required, including an audiological 
test, should be conducted.  

The examiner is requested to provide an 
opinion, with supporting rationale, as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed hearing 
loss or tinnitus is related to an 
event, injury or disease that the 
veteran incurred during service, 
including reported service as a B-26 
and B-45 tail gunner.  

8.  Following the completion of the 
above actions, the AOJ should re-
adjudicate the issues of entitlement to 
service connection for bilateral 
hearing loss, tinnitus, and a 
cardiovascular disorder manifested by a 
heart murmur.  If the decisions remain 
in any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


